Citation Nr: 0907976	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-24 354A	)	DATE
	)
	)


THE ISSUE

Whether the May 11, 2007 Board decision that denied an 
effective date earlier than April 2, 2005, for the assignment 
or an initial 60 percent disability rating for bilateral 
hearing loss should be revised or reversed on the grounds of 
clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The moving party is a Veteran who had active military service 
from October 1958 to August 1960 and from October 1961 to 
August 1962.


FINDINGS OF FACT

1.  The veteran was granted service connection for hearing 
loss at a noncompensable (0%) disability rating effective 
from January 30, 2001.  

2.  The veteran appealed the noncompensable disability rating 
assigned for service-connected hearing loss.  

3.  The RO, in a June 2005 rating decision, granted a 60 
percent disability rating for the bilateral hearing loss 
disability effective from April 2, 2005, the date of a VA 
audiology examination showing an increase in hearing loss 
disability.  

4.  The Veteran appealed the effective date of the assignment 
of the 60 percent disability rating for hearing loss.  

5.  A June 2002 VA audiology examination report reflected 
level VI hearing in the right ear and level I hearing in the 
left ear.

6.  An April 2005 VA audiology examination report reflected 
level X hearing in the right ear and level VII hearing in the 
left ear.

7.  All private audiology examination reports of record 
present graphical representations of audiometric data and are 
inadequate for VA rating purposes.

8.  The May 11, 2007, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.




CONCLUSION OF LAW

The Board's decision of May 11, 2007, insofar as it denied an 
effective date earlier than April 2, 2005, for the assignment 
of an initial 60 percent disability rating for bilateral 
hearing loss, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran originally filed an informal claim for service 
connection for malaria and a left leg disability which was 
received by the Department of Veterans Affairs (VA) on 
January 30, 2001.  He filed another claim for service 
connection on a VA form 21-526 which was received by VA on 
January 29, 2002.  The second claim included a claim for 
service connection for hearing loss.  

In an October 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective from January 30, 2002.  The 
veteran requested an earlier effective date and also asked 
the RO to reconsider the assigned rating for bilateral 
hearing loss.  

In a March 2003 decision, the RO assigned an earlier 
effective date of January 30, 2001, for service connection 
for bilateral hearing loss disability.  The veteran appealed 
the assigned rating.  

In a June 2005 rating decision, the RO granted a 60 percent 
disability rating for bilateral hearing loss disability 
effective from April 2, 2005.  The result of this decision 
was that the Veteran was service-connected for bilateral 
hearing loss at a noncompensable (0%) disability rating 
effective from January 30, 2001, and at a 60 percent 
disability rating effective from April 2, 2005.  The veteran 
no longer sought a higher rating for bilateral hearing loss 
disability, but did seek an effective date earlier than April 
2, 2005, for the assignment of the 60 percent disability 
rating.  Essentially, he argued that he warranted the 
assignment of a 60 percent disability rating for his service-
connected hearing loss effective from the date of service 
connection on January 30, 2001.  

On May 11, 2007 the Board of Veterans' Appeals (Board) issued 
a decision in the Veteran's appeal for an effective date 
earlier than April 2, 2005, for the assignment of the 60 
percent disability rating for service-connected bilateral 
hearing loss.  The May 2007 Board decision denied the 
assignment of an effective date earlier than April 2, 2005 
for the grant of a 60 percent disability rating for hearing 
loss.  

The Veteran submitted a motion for reconsideration of the May 
11, 2007, Board decision in September 2007.  The Board denied 
this motion in March 2008.  

The September 2007 motion by the Veteran also served as a 
motion for revision of the May 2007 Board decision as to the 
assignment of the effective date for a 60 percent rating for 
hearing loss.  He alleged that there was CUE in the Board 
decision for two reasons.  First, that the evidence contained 
in the June 2002 VA audiology examination warranted the 
assignment of a compensable disability rating and that the 
Board failed to properly rate the Veteran's hearing loss 
disability based upon this evidence.  

Second, the Veteran also contends that the private audiology 
examination reports of record at the time of the May 2007 
Board decision supported the assignment of a 60 percent 
disability rating for his service-connected hearing loss.  In 
support of this he submitted a letter dated July 2007 from a 
private physician.  

II.  Applicable Law and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Russell v. Principi, 3 
Vet. App. 310 (1992).  However, the moving party must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).  

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist, or a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682  (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).  The Veteran's September 2007 correspondence 
meets these basic requirements.  

The Board noted in the May 2007 decision that "the correct 
effective date in an original service connection claim must 
be the latter of two dates, the date of receipt of claim or 
date entitlement arose.  38 C.F.R. § 3.400 (b) (2)."  

As noted in the background section above, the effective date 
of service connection for hearing loss is January 30, 2001.  
The Veteran appealed the noncompensable disability rating 
assigned for his service-connected hearing loss and also the 
subsequently assigned effective date of the 60 percent 
disability rating when it was not assigned back to the 
original date of service connection.  As such, the appeal 
underlying the May 2007 Board decision was from the initial 
disability rating assigned upon awarding service connection.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation of a proposed rating 
reduction.  Fenderson, 12 Vet. App. at 126.  

Initially, the Board notes that the rating criteria for the 
rating of service-connected hearing loss disabilities has 
remained the same from January 2001, the effective date of 
service connection to the present.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service- connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by Level XI.  38 C.F.R. § 
4.85, Part 4, Diagnostic Code 6100 (2008).

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the pure tone threshold 
is greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  If the pure tone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration. 38 C.F.R. § 4.86(b).  Each ear is evaluated 
separately with respect to the criteria for exceptional 
patterns of hearing impairment. 38 C.F.R. § 4.86.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

III.  Analysis

The veteran separated from active service in August 1962.  He 
first filed an informal claim for service connection on 
January 30, 2001.  At that time, the veteran did not file a 
claim for hearing loss.  He subsequently completed a VA Form 
21-526, requesting service connection for hearing loss.  VA 
received this application form within a year of the informal 
claim, which by regulation relates back to the informal 
claim.  38 C.F.R. § 3.155.  Thus, January 30, 2001, became 
the date of receipt of the original hearing loss claim.

In a March 2003 rating decision, the RO granted service 
connection for hearing loss disability effective January 30, 
2001.  That rating decision considered a June 2002 VA 
audiometry evaluation of the Veteran.  Pure tone thresholds, 
in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT

60
60
70
90
LEFT

40
40
40
55

Average pure tone thresholds were 70, right ear, and 44, left 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 96 percent in the left 
ear.  

The above values represent level III hearing impairment in 
the right ear and level I hearing impairment in the left ear.  
38 C.F.R. § 4.85, Table VI.  Level I hearing combined with 
level III hearing results in a noncompensable rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  The 
Board notes that the above audiology results show an 
exceptional pattern of hearing loss in the right ear pursuant 
to 38 C.F.R. § 4.86 (a).  However, this is there is no 
exceptional pattern of hearing loss shown in the left ear.  
Accordingly, the right ear may be evaluated under Table VI or 
Table VIa, whichever results in the higher numeral, but the 
left ear must be evaluated under Table VI.  When 
consideration of the criteria for an exceptional pattern of 
hearing loss is made, and the audiometery data is evaluated 
under the table most favorable to the Veteran, the above 
values represent level VI hearing in the right ear but still 
level I hearing in the left ear.  See  38 C.F.R. §§ 4.85, 
4.86(b), Tables VI and VIA.  Level VI hearing in one ear and 
level I hearing in the other ear warrants the assignment of a 
noncompensable (0%) disability rating.  38 C.F.R. §§ 4.85, 
4.86(b), Tables VI and VIA.

The veteran's left ear hearing level of VI is made with 
consideration of the criteria for an exceptional pattern of 
hearing loss.  38 C.F.R. §§ 4.85 Table VII.  In paragraph 5 A 
of his September 2007 motion the Veteran specifically argues 
that, when consideration of the criteria for an exceptional 
pattern of hearing loss is made under 38 C.F.R. §§ 4.85, 
4.86(b), Tables VI, VIA, VII, that the audiometry test 
results from the June 2002 VA examination reveal level VIII 
hearing in the right ear and level II hearing in the left ear 
warranting the assignment of a 10 percent disability rating.  
This is incorrect.  In review of the Veteran's argument, he 
has specifically used the right ear speech score of 84 
percent in arguing that level II hearing is shown in the left 
ear.  The correct assignment of the level of hearing and 
disability rating resulting from the June 2002 VA audiology 
examination is noted above.  

On April 2, 2005, VA audiological evaluation of the Veteran 
was again conducted.  Pure tone thresholds, in decibels, were 
as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT

65
70
95
105+
LEFT

50
50
60
60

Average pure tone thresholds were 84, right ear, and 55, left 
ear.  Speech audiometry revealed speech recognition ability 
of 36 percent in the right ear and 52 percent in the left 
ear.  

According to 38 C.F.R. § 4.85, Tables VI and VII, these 
values represent level X hearing impairment in the right ear 
and level VII hearing impairment in the left ear.  Level X 
hearing combined with level VII hearing results in a 60 
percent rating under Diagnostic Code 6100.  

Again, these audiology results show an exceptional pattern of 
hearing loss in the right ear, but not the left ear.  
Accordingly, when the right ear may be evaluated under Table 
VIa, it results in only establishing level VIII hearing.  As 
such, it is more advantageous to the Veteran to evaluate his 
hearing in both ears under Table VI which results in Level X 
hearing combined with level VII hearing warranting the 
assignment of a 60 percent rating under Diagnostic Code 6100.  
See  38 C.F.R. §§ 4.85, 4.86(b), Tables VI, VIA, VII.  

Based upon the April 2005 VA examination results, the RO then 
granted a 60 percent disability rating effective from April 
2, 2005, the date of the examination.  

In the decision of May 11, 2007, the Board determined based 
upon the above evidence that the correct effective date for 
the assignment of a 60 percent disability rating for hearing 
loss was April 2, 2005, which is the date of the VA 
examination showing that the criteria for a 60 percent 
disability rating were met under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Board found that there was no evidence of 
hearing loss disability meeting the criteria of a 60 percent 
rating prior to this date.  Moreover, there was no evidence 
of hearing loss disability warranting the assignment of any 
disability rating other than that of a noncompensable (0%) 
rating at any point prior to April 2, 2005.

The Veteran has also asserted that the private audiology 
examination reports of record at the time of May 2007 Board 
decision showed that a 60 percent disability rating was 
warranted effective from the date of service connection in 
January 2001.  

In conjunction with his claim, the Veteran submitted numerous 
private audiology test reports dated:  June 1997, September 
1997, September 2000, October 2000, January 2001, January 
2002, February 2002, April 2002, and December 2002.  All of 
the submitted audiology examination reports contain pure tone 
threshold data in graphical form.  Also, the speech test 
results are inconsistently represented, they are missing on 
some records and not represented as percentages on others.  
The United States Court of Veterans Appeals (Court), in Kelly 
v. Brown, 7 Vet. App. 471 (1995), stated that graphical 
representations of audiometric data could not be interpreted.  
Rather, the examiner must provide numerical results.  
Moreover, VA criteria provide that examinations for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test without hearing 
aids.  See 38 C.F.R. § 4.85(a).   Accordingly, all of the 
private audiology examination reports of record are 
inadequate for rating purposes and can provide no competent 
basis for rating the severity of the veteran's hearing loss 
for VA compensation purposes.  

In his September 2007 motion, the Veteran specifically 
asserted that the results of the December 2002 private 
audiology examination report supported the assignment of a 60 
percent disability rating for hearing loss.  In support of 
this he submitted a copy of a July 2007 letter from his 
private physician stating that based upon the December 2002 
private audiology report, "we calculated at that time that 
you had a 60 percent disability . . ."  

The December 2002 private audiology examination report was of 
record at the time of the May 2007 Board decision.  However, 
it provided graphical representations of audiometric data 
rather than numerical results.  Also no data for left ear 
pure tone thresholds at 3000 hertz is recorded on the 
examination report and the speech discrimination data does 
not appear to be in a percentage form as is necessary for VA 
rating purposes.  As such, this record is inadequate for 
rating purposes.  

As noted above, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).  The July 2007 letter from the private 
physician was submitted after the May 2007 Board decision and 
is not for consideration with respect to whether CUE existed 
in that decision.  

After considering all the evidence of record, the Board found 
in the decision of May 11, 2007, that the preponderance of 
the evidence was against the claim for an effective date 
earlier than April 2, 2005, for the assignment of an initial 
60 percent rating for hearing loss.  The Board denied the 
claim at that time.  

Review of the May 2007 Board decision reveals that the only 
deficiency was that the Board did not discuss that an 
exceptional pattern of hearing loss was shown in the 
Veteran's right ear by the results of the June 2002 VA 
examination.  38 C.F.R. § 4.86 (a).  However, this deficiency 
does not constitute CUE.  This is because, as shown in the 
analysis above, the Veteran did not warrant the assignment of 
a compensable disability rating for hearing loss even when an 
exceptional pattern of hearing loss was considered with 
respect to the June 2002 examination results.  Since either 
method of evaluating the Veteran's hearing loss based upon 
the June 2002 examination data resulted in the assignment of 
a noncompensable (0%) disability rating, there the result 
would not have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  

The facts of the case are that the veteran was assigned a 60 
percent disability rating for his service-connected hearing 
loss effective from April 2, 2005.  This is the date of the 
VA examination which showed that he met the criteria for the 
assignment of a 60 percent disability rating for his hearing 
loss.  This is the earliest date at which it became factually 
ascertainable that he met the criteria for a 60 percent 
rating.  There is no competent medical evidence of record, 
which is adequate for rating purposes, which shows that the 
Veteran met the criteria for a compensable, let alone a d60 
percent, disability rating for his service-connected hearing 
loss at any point prior to April 2, 2005.   By operation of 
law, the veteran could not have an earlier effective date 
based on the facts of his case.  There was no CUE in the 
Board's determination of the effective date for service 
connection.  

In deciding the movant's claim, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 407, 
412 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

The motion to revise or reverse the May 11, 2007, Board 
decision, insofar as it denied an effective date earlier than 
April 2, 2005, for the assignment of an initial 60 percent 
disability rating for bilateral hearing loss, on the basis of 
clear and unmistakable error is denied.



                       
____________________________________________
	S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



